      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 1 of 18



 1   Mary O’Grady, 011434                         MARK BRNOVICH
     Jeffrey B. Molinar, 018512                   ATTORNEY GENERAL
 2                                                Brunn (Beau) W. Roysden III, 028698
     William D. Furnish, 028725
 3   Emma Cone-Roddy, 034285                      Rusty D. Crandell, 026224
                                                  2005 North Central Avenue
     OSBORN MALEDON, P.A.                         Phoenix, AZ 85004
 4   2929 North Central Avenue                    (620) 542-3333
 5   21st Floor                                   beau.roysden@azag.gov
     Phoenix, Arizona 85012-2793                  rusty.crandell@azag.gov
 6   (602) 640-9000
     mogrady@omlaw.com
 7
     jmolinar@omlaw.com
 8   wfurnish@omlaw.com
     econe-roddy@omlaw.com
 9
     MARK BRNOVICH
10   ATTORNEY GENERAL
11   Daniel Bergin, 012057
     15 South 15th Avenue
12   Phoenix, AZ 85007
     daniel.bergin@azag.gov
13
14   Attorneys for Defendants
15                     IN THE UNITED STATES DISTRICT COURT
16                          FOR THE DISTRICT OF ARIZONA
17    CDK Global, LLC, a limited liability   No. 2:19-cv-04849-GMS
      company, and The Reynolds and Reynolds
18    Company, a corporation,
19                        Plaintiffs,              DEFENDANTS’ MOTION TO
                                                   DISMISS
20    vs.
21    Mark Brnovich, Attorney General of the       (Oral Argument Requested)
      State of Arizona, and John S. Halikowski,
22    Director of the Arizona Department of
      Transportation,
23
                          Defendants.
24
25
26
27
28
      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 2 of 18



 1          Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds
 2   Company (“Reynolds”) challenge the enforceability of recently enacted Arizona
 3   legislation governing the use and exchange of data belonging to the state’s automobile
 4   dealers (the “Dealer Data Security Law” or the “Law”). Producers of dealer
 5   management systems that store and manage that data, Plaintiffs seek a declaration and
 6   injunctive relief against Mark Brnovich, Attorney General of the State of Arizona, and
 7   John Halikowski, Director of the Arizona Department of Transportation (collectively,
 8   the “State Defendants”), alleging that the Dealer Data Security Law is both preempted
 9   by various federal statutes and unconstitutional. In so doing, however, Plaintiffs
10   mischaracterize the Law and its effects, downplay Arizona’s authority to protect
11   consumers, and misread numerous statutory regimes to conjure conflicts and
12   ambiguities that simply do not exist.
13          None of Plaintiffs’ allegations can support a cognizable claim. Plaintiffs cannot
14   establish that the Dealer Data Security Law is facially unconstitutional, because well-
15   established law makes clear that each of Plaintiffs’ scattershot constitutional arguments
16   fails as a matter of law. Moreover, for the reasons stated in the Arizona Automobile
17   Dealers Association’s Motion to Dismiss, in which the State Defendants join, the
18   Dealer Data Security Law is not inconsistent with, and therefore not preempted by, any
19   of the federal statutes governing intellectual property and trade secrets.
20          Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the State
21   Defendants move for the dismissal of Plaintiffs’ Complaint in its entirety.
22   I.     FACTUAL AND STATUTORY BACKGROUND.
23          CDK and Reynolds are companies that produce and license computer systems
24   for use by car dealerships. (Compl. ¶ 8.) Those systems, known as dealer management
25   systems (“DMSs”), help dealerships store and manage numerous types of data
26   generated in their operations, including information from consumers, manufacturers,
27   financial institutions, and others involved in the sales and service of automobiles. (Id.)
28   Where dealers work with outside vendors or service providers, they often rely on third-

                                                  1
      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 3 of 18



 1   party applications that are able to access the data stored on the DMS or modify the data
 2   to reflect new information. (Id. ¶ 15.)
 3          While CDK and Reynolds claim ownership of intellectual property and
 4   proprietary data within DMS hardware and software, they concede that they do not own
 5   the data that the dealers enter and store in the DMS. (Id. ¶¶ 42, 46.) CDK and
 6   Reynolds nevertheless have required dealers to obtain their permission before any third
 7   party may access the dealer’s own data stored on the DMS. (Id. ¶¶ 85, 87, 90.) CDK
 8   and Reynolds require these third parties to enter into an agreement with CDK or
 9   Reynolds and pay a fee to access this dealer data. (Id. ¶¶ 97-99, 105.)
10          In March 2019, the Arizona Legislature unanimously passed the Dealer Data
11   Security Law. After Arizona Governor Doug Ducey signed it into law in April 2019, it
12   became effective on August 27, 2019. The Law is codified at A.R.S. sections 28-4651
13   to 28-4655.
14          The Dealer Data Security Law governs the use of and access to “protected dealer
15   data”: (a) the “[p]ersonal, financial or other data relating to a consumer” that the
16   consumer provides to the dealer and is then stored in a DMS; (b) diagnostic data to the
17   extent “necessary to fulfill a dealer’s obligation to provide warranty, repair or service
18   work to its customers”; and (c) other data the dealer inputs into a DMS that “relates to a
19   dealer’s business operations.” A.R.S. § 28-4651(7). The Law explains that protected
20   dealer data resides in a DMS, referred to in the statute as a “dealer data system,” which
21   in turn is defined as a “software, hardware or firmware system that is owned, leased or
22   licensed by a dealer . . . and that stores or provides access to protected dealer data.”
23   A.R.S. § 28-4651(3).
24          Dealers are subject to numerous federal regulations on how they use consumer
25   information, including rules that require them to provide sufficient notice to consumers
26   regarding the ways that their data will be used. See, e.g., 16 C.F.R. § 313 (FTC
27   Financial Privacy Rule); 16 C.F.R. § 314 (FTC Safeguards Rule). The Dealer Data
28   Security Law supports and supplements federal law by providing additional safeguards

                                                  2
      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 4 of 18



 1   to keep consumer information confidential and to limit its use. Among such provisions
 2   are those limiting a third-party’s or manufacturer’s ability to “[a]ccess, share, sell, copy,
 3   use or transmit protected dealer data” without dealer consent, A.R.S. §§ 28-4653(A)(1),
 4   (D); prohibiting actions that limit a dealer’s ability to protect that data, A.R.S. § 28-
 5   4653(A)(3); using protected dealer data in ways that exceed the consent the consumer
 6   provides to the dealer, A.R.S. § 28-4654(B)(1); requiring the deletion of protected
 7   dealer data after the termination of an agreement with the dealer, A.R.S. § 28-
 8   4654(B)(3)(b); ensuring that dealers may audit access to and use of protected dealer
 9   data held by DMS providers, A.R.S. §§ 28-4654(B)(4)-(5); and clarifying that the
10   Dealer Data Security Law does not authorize use of consumer data in a manner
11   inconsistent with a dealer’s agreement with a consumer or the purposes for which the
12   consumer provided the data, A.R.S. § 28-4655(2).
13          The Dealer Data Security Law restricts the actions that DMS providers and other
14   third parties may take to control dealer data. Under the statute, third parties may not
15   engage in any act of “cyber ransom,” meaning the actual, attempted, or threatened
16   encryption, restriction, or prohibition of a dealer’s or integrator’s “access to protected
17   dealer data for monetary gain.” A.R.S. §§ 28-4653(A)(2), 28-4651(2). Nor may a third
18   party “prohibit or limit a dealer’s ability to protect, store, copy, share or use protected
19   dealer data,” including by imposing fees or restrictions on accessing or sharing
20   protected dealer data. A.R.S. § 28-4653(A)(3).
21          The Law further addresses DMS providers’ attempts to limit dealers’ options for
22   third-party integration. An integrator is “a third party with whom a dealer enters into a
23   contractual relationship to perform a specific function for a dealer that allows the third
24   party to access protected dealer data or to write data to a dealer data system, or both, to
25   carry out the specified function.” A.R.S. § 28-4651(1). Because dealers necessarily
26   rely on outside software vendors to provide a range of services, integrators serve a
27   critical function by facilitating the extraction of data from a DMS and its transmittal in
28   a usable format to particular vendors.

                                                   3
      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 5 of 18



 1          Under the Dealer Data Security Law, DMS providers no longer may
 2   “[p]rohibit[] a third party that has satisfied or is compliant with the star standards” – the
 3   “current, applicable security standards published by the standards for technology in
 4   automotive retail” – “or other generally accepted standards that are at least as
 5   comprehensive as the star standards and that the dealer has identified as one of its
 6   authorized integrators from integrating into the dealer’s [DMS] or plac[e] an
 7   unreasonable restriction on integration . . . .” A.R.S. §§ 28-4653(A)(3)(b), 28-4651(9).
 8   Unreasonable restrictions include unreasonable limitations on the scope of information
 9   shared with integrators, requiring unreasonable access to the accessing party’s sensitive
10   or confidential information, prohibiting a dealer’s ability to store and copy its own
11   protected dealer data, and allowing access to protected dealer data without dealer
12   consent. See A.R.S. § 28-4653(A)(3)(b). The Law makes clear that it “does not
13   prevent a dealer, manufacturer or third party from discharging its obligations . . . under
14   federal, state or local law to protect and secure protected dealer data or . . . otherwise
15   limit those responsibilities.” A.R.S. § 28-4653(C).
16          The Dealer Data Security Law ensures that dealers retain control over their data,
17   while emphasizing data security. The statute requires DMS providers to “[a]dopt and
18   make available a standardized framework for the exchange, integration and sharing of
19   data from [a DMS]” that is compatible with star standards and “[p]rovide access to
20   open application programming interfaces to authorized integrators.” A.R.S. § 28-
21   4654(A). That section also makes clear that a DMS provider may only use data to the
22   extent permitted in the DMS provider’s agreement with the dealer, must permit dealer
23   termination of such agreement, and “must work to ensure a secure transition of all
24   protected dealer data to a successor dealer data vendor or authorized integrator” upon
25   termination. A.R.S. §§ 28-4654(B)(1)-(3).
26   II.    ARGUMENT.
27          Because Plaintiffs have challenged the Dealer Data Security Law prior to
28   enforcement, they must overcome significant hurdles to plead valid claims of

                                                   4
      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 6 of 18



 1   constitutional violations. First, Plaintiffs must allege facts establishing “‘that no set of
 2   circumstances exists under which [the Law] would be valid,’ i.e., that [the Law] is
 3   unconstitutional in all of its applications.” Wash. State Grange v. Wash. State
 4   Republican Party, 552 U.S. 442, 449 (2008) (quoting United States v. Salerno, 481
 5   U.S. 739, 745 (1987)). Second, the Law regulates commerce, consumer protection,
 6   data security, and transportation, all of which are areas states have traditionally
 7   occupied. See, e.g., Chae v. SLM Corp., 593 F.3d 936, 944 (9th Cir. 2010) (consumer
 8   protection); A.R.S. §§ 12-2292-94 (confidentiality and release of medical records), 18-
 9   551-52 (regulating network services and network security, including data security
10   breaches), 23-721 (retention of records by employing units), 32-3211 (protocols for
11   secure storage of medical records), 44-1692 (imposing limitations on the use of
12   consumer information by credit reporting agencies).
13          A.     Claims One Through Five Fail Because Compliance with the Dealer
                   Data Security Law Does Not Conflict with Federal Copyright,
14                 Cybersecurity, and Trade Secret Laws.
15          All of Plaintiffs’ preemption claims (Claims One through Five) allege that the
16   Dealer Data Security Law conflicts with various federal statutes. (Compl. ¶¶ 175, 184,
17   194, 205, 217.) For the reasons stated in the Arizona Automobile Dealers Association’s
18   Motion to Dismiss, in which the State Defendants join, Plaintiffs’ preemption claims
19   fail as a matter of law.
20          B.     Claims Six Through Ten Fail Because the Law Complies with the
                   United States Constitution’s Contract, Due Process, Takings, and
21                 Commerce Clauses and the First Amendment.
22                 1.      The constitutional claims are not ripe.
23          As an initial matter, Plaintiffs’ constitutional claims are not ripe because they
24   make no attempt to show, as they must, “a genuine threat of imminent prosecution
25   under the challenged statute to establish a justiciable case or controversy.” Wash.
26   Mercantile Ass’n v. Williams, 733 F.2d 687, 688 (9th Cir. 1984). To establish a
27   genuine threat, courts evaluate “1) ‘whether the plaintiffs have articulated a ‘concrete
28   plan’ to violate the law in question,’ (2) ‘whether the prosecuting authorities have

                                                   5
      Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 7 of 18



 1   communicated a specific warning or threat to initiate proceedings,’ and (3) ‘the history
 2   of past prosecution or enforcement under the challenged statute.’” Cal. Pro-Life
 3   Council, Inc. v. Getman, 328 F.3d 1088, 1094 (9th Cir. 2003) (citation omitted). Here,
 4   Plaintiffs do not allege that they plan to take acts that violate the Dealer Data Security
 5   Law. At most, they allege that as DMS providers they are subject to the statute, but
 6   being subject to a statute is insufficient to confer standing, particularly when a statute
 7   requires a private party “to do something.” Carrico v. City and Cty. of San Francisco,
 8   656 F.3d 1002, 1007 (9th Cir. 2011). While plaintiffs allege that they do not know
 9   whether certain activities fall within the Dealer Data Security Law (Compl. ¶ 224), they
10   do not allege that they actually plan to do any of those activities. Nor do Plaintiffs
11   allege that any Defendant has communicated a specific warning or threat to prosecute
12   them or that there is a history of past prosecution under the Law.
13          While there are some exceptions to this rule, courts do not adjudicate disputes
14   when further factual development would “significantly advance [the Court’s] ability to
15   deal with the legal issues presented.” Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538
16   U.S. 803, 812 (2003) (citation omitted) (holding matter not ripe for judicial review); see
17   also Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1495 (9th Cir. 1996)
18   (holding that “possible vague application of the law to the individual plaintiffs” is not
19   ripe for adjudication if “there are insufficient facts to determine the vagueness of a law
20   as applied”). Plaintiffs’ complaints that they might not be adequately compensated
21   under the statute, that disputes might arise between what dealers believe they are
22   entitled to under the law and what they believe they are entitled to under contract, and
23   that the law might be enforced against them present precisely such a situation. The
24   Court need not and should not delve into hypothetical factual questions and
25   hypothetical legal interpretations of how Arizona courts might apply the Law when
26   there is no specific threat of enforcement alleged.
27
28

                                                  6
         Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 8 of 18



 1                  2.     Plaintiffs fail to state a claim under the Contract Clause (Claim
                           Eight).
 2
 3           Plaintiffs fail to state a facial challenge. Plaintiffs seek to strike down the
 4   Dealer Data Security Law as facially invalid under the Contract Clause, rather than as
 5   applied to any particular contract. (Compl. ¶¶ 234-40.) Setting aside whether the
 6   Contract Clause even permits a facial challenge,1 “a contract cannot be impaired, within
 7   the meaning of [the Contract Clause] by a statute enacted prior to the making of the
 8   contract.” Reding v. Texaco, Inc., 598 F.2d 513, 519 (9th Cir. 1979). And even for an
 9   existing contract, there will generally be “some cases, e.g., those where the contract is
10   about to expire by its terms, [that] the impairment caused by the law will be slight” and
11   thus constitutionally permissible. Sanitation and Recycling Indus. v. City of New York,
12   107 F.3d 985, 994 (2d Cir. 1997). While it may be possible for legislation removing
13   the damages and specific-performance remedies for a breach of contract to constitute a
14   facially invalid law, see, e.g., Charles v. Baesler, 910 F.2d 1349, 1356 (6th Cir. 1990),
15   Plaintiffs do not allege this.
16           Instead, Plaintiffs allege that the Dealer Data Security Law may impair some
17   clauses in their presently existing contracts. (Compl. ¶¶ 237-39.) But they make no
18   allegations about how it would – or even could – impair future contracts. Their facial
19   challenge fails as a matter of law.
20           To the extent that Plaintiffs bring an as-applied challenge, the Dealer Data
21   Security Law does not impair the obligation of contracts. To the extent that their
22   Complaint can be read as presenting an as-applied challenge of some sort, Plaintiffs fail
23   to state a claim under the Contract Clause because they fundamentally misread the law.
24           The Contract Clause states that “[n]o State shall . . . pass any . . . Law impairing
25   the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1. While “the language of the
26   Contract Clause is facially absolute,” the Supreme Court has recognized that the Clause
27
     1
      See Bd. of Regents of N.M. Sch. for the Deaf v. City of Santa Fe, CV 06-01171, 2008
28   WL 11451989, at *2-3 (D. N.M. Jan. 30, 2008) (noting lack of clarity).
                                                   7
         Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 9 of 18



 1   “must be accommodated to the inherent police power of the State to safeguard the vital
 2   interests of its people.” Energy Reserves Grp, Inc. v. Kansas Power & Light Co., 459
 3   U.S. 400, 410 (1983) (citation omitted). Thus, a law only creates a constitutional
 4   concern if there is a “substantial impairment” of the contract and the law fails to
 5   reasonably serve a “significant and legitimate public purpose.” Id. at 411-12. “Courts
 6   generally defer to the judgment of state legislatures as to both necessity and
 7   reasonableness so long as the state itself is not a contracting party.” Lazar v. Kroncke,
 8   862 F.3d 1186, 1199 (9th Cir. 2017). Thus, when the contract is between two private
 9   entities, the assessment is akin to rational basis review.
10           Courts routinely dismiss Contract Clause claims where – as here – the legislature
11   had a legitimate objective in enacting the regulation at issue.2 While Plaintiffs allege in
12   conclusory fashion, with no support whatsoever, that the Dealer Data Security Law was
13   enacted “for the benefit of private parties rather than for public purposes” (Compl. ¶
14   143), they also admit in their allegations that Arizona’s interest in the statute related to
15   legitimate areas of concern, namely as a “cybersecurity measure to protect consumers.”
16   (Id. ¶ 126.) Courts rightly defer to the legislature’s determination of the public interest.
17   See U.S. Trust Co. of N.Y. v. New Jersey, 431 U.S. 1, 22-23 (1977) (for economic and
18   social regulation, “courts properly defer to legislative judgment as to the necessity and
19   reasonableness of a particular measure”).
20           Because the legislation serves a legitimate public purpose, Plaintiffs’ claim
21   under the Contract Clause should be dismissed.
22                  3.     Plaintiffs fail to state a claim under the Takings Clause (Claim
                           Seven).
23
24           Plaintiffs allege both “physical and regulatory taking of Plaintiffs’ property” by
25   “requiring CDK and Reynolds to allow third parties to access their proprietary DMSs
26   and to remove data and write data to that system.” (Compl. ¶¶ 229, 232.) Those
27
     2
      See, e.g., Golden Rule Ins. Co. v. Stephens, 912 F. Supp. 261, 268 (E.D. Ky. 1995);
28   Easthampton Sav. Bank v. City of Springfield, 874 F. Supp. 2d 25, 32 (D. Mass. 2012).
                                                   8
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 10 of 18



 1   allegations fail to state a claim for several reasons.
 2          First, Plaintiffs misread the Dealer Data Security Law in that it does not require
 3   CDK or Reynolds to allow any third parties to “access” their proprietary DMSs. As
 4   explained above, this legal conclusion is simply false. See A.R.S. § 28-4653(A).
 5          Second, Plaintiffs do not have any propriety rights in the Protected Dealer Data
 6   that is “removed” as a matter of law. That data belongs to the dealers.
 7          Third, Plaintiffs’ physical takings claim fails as a matter of law. A physical
 8   taking is a type of per se taking that is a “relatively narrow” category. Cedar Point
 9   Nursery v. Shiroma, 923 F.3d 524, 531 (9th Cir. 2019) (citation omitted). Generally,
10   the physical takings category is limited to the context of real property. Wash. Legal
11   Found. v. Legal Found. of Wash., 271 F.3d 835, 881 (9th Cir. 2001). And even when
12   real property is at issue, a mere access regulation is insufficient to create a physical
13   taking; in particular, a limitation on the “right to exclude” will not effect a physical
14   taking. Cedar Point Nursery, 923 F.3d at 533. As a result, Plaintiffs have failed to
15   plead a legally cognizable physical taking.
16          Fourth, Plaintiffs’ regulatory takings claim fails because the Dealer Data
17   Security Law is “much more an adjustment of the benefits and burdens of economic life
18   to promote the common good than a physical invasion of property.” Rancho de
19   Calistoga v. City of Calistoga, 800 F.3d 1083, 1091 (9th Cir. 2015) (internal citation
20   and quotation marks omitted). For a regulatory taking to occur, the action must be
21   “functionally equivalent to the classic taking in which the government directly
22   appropriates private property or ousts the owner.” MHC Financing Ltd. P’ship v. City
23   of San Rafael, 714 F.3d 1118, 1127 (9th Cir. 2013) (citation omitted). The Law does
24   not – and is not alleged to – do any such thing; rather, it regulates how Plaintiffs must
25   interact with their business partners and what they are allowed to charge. This type of
26   activity is not a regulatory taking. See Rancho de Calistoga, 800 F.3d at 1091-92 (rent
27   control ordinance is not regulatory taking). While Plaintiffs allege that the value of
28   their DMS systems will decrease, a “diminution in the value of property, however

                                                   9
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 11 of 18



 1   serious, is insufficient to demonstrate a taking.” Id. at 1090 (collecting cases where no
 2   regulatory taking occurred with diminution of value from 75% to 92.5%).
 3          Finally, although Plaintiffs allege that the Law “provides no compensation,”
 4   (Compl. ¶ 232), this is a misreading of the law. While Plaintiffs may not “impos[e] any
 5   fee,” A.R.S. § 28-4653(A)(3)(a), the term “fee” is expressly defined to exclude “any
 6   direct costs incurred by the [DMS provider] in providing protected dealer data access to
 7   an authorized integrator or allowing an authorized integrator to write data to a dealer
 8   data system.” A.R.S. § 28-4651(5). Just compensation under the takings clause “is to
 9   be measured by ‘the market value of the property at the time of the taking.’” Horne v.
10   Dep’t of Agric., 135 S.Ct. 2419, 2432 (2015) (citation omitted). Thus, “evidence of loss
11   of profits, damage to good will, the expense of relocation and other such consequential
12   losses are not to be considered.” United States v. 87.30 Acres of Land, More or Less, in
13   Whitman and Garfield Ctys., State of Wash., 430 F.2d 1130, 1132 (9th Cir. 1970). Just
14   compensation is not “equivalent to ‘full compensation.”’ In re City of Stockton, Cal.,
15   909 F.3d 1256, 1268 (9th Cir. 2018) (citation omitted). Plaintiffs have not alleged any
16   facts (and none exists) to suggest this compensation is less than just, and Plaintiffs fail
17   to state a valid claim under the Takings Clause.
18
                   4.      Plaintiffs fail to state a claim under the First Amendment (Claim
19                         Ten).

20          Plaintiffs allege that the Dealer Data Security Law violates the First Amendment
21   by (1) “compelling Plaintiffs to engage in an exchange of information with third
22   parties” and (2) “compelling Plaintiffs to draft computer code to allow third parties to
23   circumvent the security measures that currently control access to Plaintiffs’ DMSs and
24   otherwise rewrite the functionality of the DMSs to allow and enable such access.”
25   (Compl. ¶¶ 251-52.)
26          The first allegation rests on the false proposition that the Law compels Plaintiffs
27   to share any information with third parties. It does not. The statute requires Plaintiffs
28   to allow dealers to share the dealers’ own data with third parties of the dealer’s

                                                  10
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 12 of 18



 1   choosing. Plaintiffs’ sole involvement is in a transmittal role – the dealers store their
 2   data in the software they license from Plaintiffs, and Plaintiffs must facilitate the
 3   dealers’ transfer of this data to third parties. This sort of “transmittal role” is not
 4   “speech” within the meaning of the First Amendment. See European Connections &
 5   Tours, Inc. v. Gonzales, 480 F. Supp. 2d 1355, 1370 (N.D. Ga. 2007); Rest. Law Ctr. v.
 6   City of New York, 360 F. Supp. 3d 192, 212 (S.D.N.Y. 2019) (holding that “the
 7   employers’ mere act of sending a check to an employee’s designated non-profit
 8   recipient is not speech” because “they have no discretion as to the recipient of their
 9   employees’ donation – they merely follow their employees’ instructions”).
10          Nor is Plaintiffs’ allegation that they will have to design code to comply with the
11   Dealer Data Security Law sufficient to create a compelled speech issue under the First
12   Amendment. Indeed, this claim “trivializes the freedom” protected by the First
13   Amendment. Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 62
14   (2006). Plaintiffs are for-profit enterprises that, at most, are being asked to modify
15   commercial software that will only be seen by them. See A.R.S. §§ 28-4654(A)(1)-(2).
16   There is reason to doubt that functional programming of this sort is even entitled to
17   traditional speech protections. See, e.g., Universal City Studios, Inc. v. Corley, 273
18   F.3d 429, 454 (2d Cir. 2001) (source code’s “functional capability is not speech within
19   the meaning of the First Amendment”). “[T]hat this [programming] occurs at some
20   level through expression does not elevate all such conduct to the highest levels of First
21   Amendment protection. Doing so would turn centuries of our law and legal tradition on
22   its head, eviscerating the carefully crafted balance between protecting free speech and
23   permissible government regulation.” United States v. Elcom Ltd., 203 F. Supp. 2d
24   1111, 1128-29 (N.D. Cal. 2002).
25          If any code at issue here has expressive elements that fall within the First
26   Amendment’s protection, Plaintiffs may draft that code however they want. The Law
27   would only require the code to have certain functionality, but its “broad requirements”
28   do “not dictate a specific message.” Envtl. Def. Ctr., Inc. v. U.S. EPA, 344 F.3d 832,

                                                   11
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 13 of 18



 1   849-51 (9th Cir. 2003). And even if there are some expressive elements to the
 2   functionality, the Law does not require Plaintiffs to share any code with anyone; the
 3   “speech” would not be public and thus not implicate the Constitution. Cf. Full Value
 4   Advisors, LLC v. SEC, 633 F.3d 1101, 1108-09 (D.C. Cir. 2011) (“constitutional
 5   concerns” with compelled public speech are not triggered when government
 6   commission is “only audience”); United States v. Sindel, 53 F.3d 874, 878 (8th Cir.
 7   1995) (lesser concern where compelled speech lacks public dissemination).
 8          The Dealer Data Security Law regulates conduct. That does not amount to a
 9   First Amendment violation for the reasons explained by the Supreme Court in
10   Rumsfeld, which rejected a First Amendment challenge to the requirement that law
11   schools host and promote military recruitment even if the schools objected to military
12   policy. Like in Rumsfeld, “[t]he compelled speech . . . is plainly incidental to [the
13   Law’s] regulation of conduct.” 547 U.S. at 62. The statute simply requires that a
14   market product (Plaintiffs’ DMS) has certain functionality (the ability to allow dealers
15   to access and share their own data). That is conduct, not speech. Id. (“Congress, for
16   example, can prohibit employers from discriminating in hiring on the basis of race. The
17   fact that this will require an employer to take down a sign reading ‘White Applicants
18   Only’ hardly means that the law should be analyzed as one regulating the employer’s
19   speech rather than conduct.”).
20          The public “can appreciate the difference between speech [Plaintiffs] sponsor[]”
21   and code Plaintiffs develop “because [they are] legally required to do so.” Id. at 65. It
22   is thus extremely unlikely that anyone could understand Plaintiffs to be expressing any
23   message whatsoever “given both the nature of [their] activity and the factual context
24   and environment in which it was undertaken.” Jacobs v. Clark Cty. Sch. Dist., 526 F.3d
25   419, 438 (9th Cir. 2008) (internal quotation marks and citation omitted). For these
26   reasons, the Law plainly regulates only conduct and Plaintiffs fail to state a claim under
27   the First Amendment.
28

                                                 12
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 14 of 18



 1                 5.     Plaintiffs fail to state a claim under the Due Process Clause (Claim
                          Six).
 2
 3          Plaintiffs’ allegations (at Compl. ¶¶ 218-25) that the Dealer Data Security Law is
 4   unconstitutionally vague under the Fourteenth Amendment’s Due Process Clause
 5   likewise fail as a matter of law. Statutes need not spell out their terms to “mathematical
 6   certainty” to be constitutionally permissible. Grayned v. City of Rockford, 408 U.S.
 7   104, 110 (1972) (lawmakers are “[c]ondemned to the use of words”). Rather, due
 8   process merely requires that laws “give the person of ordinary intelligence a reasonable
 9   opportunity to know what is prohibited,” and “provide explicit standards for those who
10   apply them.” Id. at 108-09.
11          Plaintiffs cannot facially challenge the Dealer Data Security Law as
12   constitutionally vague and a violation of due process. Rather, as the Ninth Circuit has
13   explained, “[v]agueness challenges to statutes not threatening First Amendment
14   interests are examined in light of the facts of the case at hand; the statute is judged on
15   an as-applied basis.” Maynard v. Cartwright, 486 U.S. 356, 361 (1988). And here,
16   because the Dealer Data Security Law has yet to be enforced, there has been no
17   “application” of the law at all and an as-applied challenge is impossible. Hoye v. City
18   of Oakland, 653 F.3d 835, 859 (9th Cir. 2011) (declining to rule on an as-applied
19   challenge “that would require us to speculate as to prospective facts”).
20          Plaintiffs object to terms that have specific definitions and give clear notice
21   regarding their meanings, such as “fee” (defined at A.R.S. § 28-4651(5)) and “dealer
22   data” (defined at id. § 28-4651(7)). They also object to the statute’s use of the term
23   “unreasonable restrictions,” although courts have repeatedly made clear that the terms
24   “unreasonable” and “reasonable” are not vague as a matter of law. See, e.g., Am. Coal
25   Co. v. Fed. Mine Safety & Health Review Comm’n, 796 F.3d 18, 28 (D.C. Cir. 2015)
26   (interpretation of mine safety regulation to cover material that “reasonably” might
27   ignite not unconstitutionally vague); U.S. Telecom Ass’n v. Fed. Commc’ns Comm’n,
28   825 F.3d 674, 734-739 (D.C. Cir. 2016) (regulation prohibiting conduct that

                                                  13
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 15 of 18



 1   “unreasonably interfere[s] with or unreasonably disadvantage[s]” consumer internet
 2   access not unconstitutionally vague) (citation omitted).
 3          Similarly, Plaintiffs’ claims that it is unclear whether “hosting encrypted data for
 4   a fee” is prohibited “cyber-ransom” and whether they are required to “facilitate or
 5   prevent one dealer from accessing another dealer’s data” are insufficient to state a
 6   constitutional violation. (Compl. ¶ 224.) A reasonably intelligent person would not
 7   read the statute in those ways. The cyber ransom definition is directed at encrypting a
 8   “dealer’s . . . access to protected dealer data for monetary gain,” not encrypting data at a
 9   dealer’s request. A.R.S. § 28-4651(2). Moreover, the “[p]rotected dealer data” the
10   statute references is not some other dealer’s data, but “data relating to a consumer that a
11   consumer provides to a dealer or that a dealer otherwise obtains and that is stored in the
12   dealer’s dealer data system,” along with other data in the “dealer’s data system.”
13   A.R.S. § 28-4651(7). No reasonable reading would suggest that the statute creates a
14   right to access other dealers’ data, stored in other dealers’ DMS systems.
15          Critically, “[i]f this general class of offenses can be made constitutionally
16   definite by a reasonable construction of the statute, this Court is under a duty to give the
17   statute that construction.” United States v. Harriss, 347 U.S. 612, 618 (1954). Even if
18   Plaintiffs could raise a colorable argument that terms such as “fee,” “direct” costs, and
19   “cyber ransom” are vague (and they do not), these terms can be further clarified, once
20   the Law takes effect, through reasonable interpretations by the responsible Arizona
21   agencies and Arizona state courts. See Colten v. Kentucky, 407 U.S. 104, 110 (1972)
22   (vagueness doctrine is “not a principle designed to convert into a constitutional
23   dilemma the practical difficulties in drawing criminal statutes”).
24
                   6.     Plaintiffs fail to state a claim under the Commerce Clause (Claim
25                        Nine).

26          The Commerce Clause of the United States Constitution provides to Congress
27   the power to “regulate Commerce with foreign Nations, and among the several States,
28   and with the Indian Tribes.” U.S. Const. art. I, § 8, cl. 3. A state statute can violate the

                                                  14
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 16 of 18



 1   so-called Dormant Commerce Clause in two ways. If a state statute “directly regulates
 2   or discriminates against interstate commerce, or its effect is to favor in-state economic
 3   interests over out-of-state interests,” it is “struck down . . . without further inquiry.”
 4   Brown-Forman Distillers Corp. v. N.Y. State Liquor Auth., 476 U.S. 573, 579 (1986).
 5   If a statute has only indirect effects on interstate commerce and is non-discriminatory, it
 6   violates the Commerce Clause only if “the burdens of the statute so outweigh the
 7   putative benefits as to make the statute unreasonable or irrational.” UFO Chuting of
 8   Haw., Inc. v. Smith, 508 F.3d 1189, 1196 (9th Cir.2007) (alteration omitted).
 9          Plaintiffs do not – and cannot – allege that the DMS Law discriminates against
10   interstate commerce. It provides no different regulations for transactions wholly within
11   Arizona and for transactions between Arizona and non-Arizona parties. See e.g., Or.
12   Waste Sys. v. Dep’t of Envtl. Quality, 511 U.S.93, 99 (1994) (defining discrimination
13   under Commerce Clause as “differential treatment of in-state and out-of-state economic
14   interests that benefits the former and burdens the latter”). Nor does the regulation of
15   transactions between Arizona car dealers and DMS providers who may not be located
16   in Arizona, such as Plaintiffs, bring the statute within the first category of Commerce
17   Clause violations; a state is free to “regulate commercial relationships ‘in which at least
18   one party is located in [the state].’” Chinatown Neighborhood Ass’n v. Harris, 794
19   F.3d 1136, 1145 (9th Cir. 2015) (quoting Gravquick A/S v. Trimble Navigation, Int’l
20   Ltd., 323 F.3d 1219, 1224 (9th Cir. 2003)).
21          Thus, Plaintiffs could only theoretically state a claim under the Commerce
22   Clause only by alleging facts that demonstrate that “the burdens of the [Law] so
23   outweigh the putative benefits as to make the statute unreasonable or irrational.” See
24   UFO Chuting of Haw., Inc., 508 F.3d at 1196 (alteration and citation omitted).
25   Plaintiffs’ sole allegation on this front is that there is an “undue and substantial burden
26   on interstate commerce because it creates special rules for the relationship between
27   DMS providers and dealers. DMSs are sold nationwide, and indeed some dealers have
28   operations in more than one State, but Plaintiffs must change their products specifically

                                                   15
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 17 of 18



 1   for the Arizona market as a result of the DMS Law.” (Compl. ¶ 245.) This is far from
 2   sufficient. Given the national system of federalism, it is a rare case where a dormant
 3   Commerce Clause violation exists simply because of different regulatory schemes
 4   between states. See, e.g., Chinatown Neighborhood Ass’n, 794 F.3d at 1146-47
 5   (identifying transportation and professional sports leagues as such categories). Nor
 6   could Plaintiffs make such allegations: there is no national system of regulation
 7   governing control over access to dealer data, the subject of the Dealer Data Security
 8   Law.
 9          While Plaintiffs have made a “[t]hreadbare recitals of the elements of [this]
10   cause of action,” namely that there is a “substantial burden” on interstate commerce,
11   they support this only with conclusory statements, which are insufficient to survive a
12   motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009).
13   II.    CONCLUSION.
14          For the foregoing reasons, Plaintiffs’ claims fail as a matter of law and the Court
15   should dismiss their Complaint with prejudice.
16          DATED this 18th day of September, 2019.
17                                             OSBORN MALEDON, P.A.
18
                                               By     s/ Emma Cone-Roddy
19                                                    Mary O’Grady
                                                      Jeffrey B. Molinar
20                                                    William D. Furnish
                                                      Emma Cone-Roddy
21                                                    2929 North Central Avenue
                                                      21st Floor
22                                                    Phoenix, Arizona 85012-2793
23                                             MARK BRNOVICH,
                                               ATTORNEY GENERAL
24
                                                      Daniel Bergin
25                                                    15 South 15th Avenue
                                                      Phoenix, AZ 85007
26
                                               Attorneys for Defendant John S. Halikowski,
27                                             Director of the Arizona Department of
                                               Transportation
28

                                                16
     Case 2:19-cv-04849-GMS Document 40 Filed 09/18/19 Page 18 of 18



 1                                    MARK BRNOVICH,
                                      ATTORNEY GENERAL
 2
 3                                    By     s/ Brunn (Beau) W. Roysden III
 4                                           Brunn (Beau) W. Roysden III
                                             Rusty D. Crandell
 5                                           2005 North Central Avenue
                                             Phoenix, AZ 85004
 6
                                      Attorneys for Defendant Arizona Attorney
 7                                    General Mark Brnovich
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        17
